Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 06/29/2021 is duly acknowledged.
Claims 11-20 (non-elected group II) were previously canceled by the applicant.
Claim 10 has now been canceled by current claim amendments.
Claims 1-9 (elected group I), as currently amended for “A method of preparing a soil enhancement”, are currently pending in this application, and have been examined on their merits in this office action.
Priority
	This application has been filed as CON of the parent US application 15/786,573 filed on 10/17/2017, which is now a US patent 10,221,107 B1 (issued to same inventor on 03/05/2019).
Claim Objections - Withdrawn
	In view of current claim amendments to claims 7, and cancellation of claim 10, the claim objection as previously made by the examiner has been withdrawn.
Claim Rejections - 35 USC § 112 – Withdrawn
	In view of the current amendments to claim 1 and dependent claims, the 112-b rejection over 1-10 as previously made by the examiner, has been withdrawn.
Claim Rejections - 35 USC § 103- Withdrawn
	1.	In view of the current amendments to claim 1, the 103(a) rejections over Tenzer (WO 87/02659 A1; previously cited), and over Reinbergen (US 6,471,741 B1; previously cited), as previously made by the examiner, have been withdrawn. 
new grounds of objections/rejections necessitated by applicant’s current amendments to pending claims:
Claim Objections – New
1.	Claim 1 (as amended) is objected to because of the following informalities: claim recites the limitations of “Bacillus lichniformis” in line 10, which should be amended to recite the correct biological name of the bacterial species as “Bacillus licheniformis”. Appropriate correction is required.
NOTE: instant specification (see for instances, page 4, 3rd paragraph; page 7, last paragraph; page 8, 4th paragraph; page 9, 1st paragraph; page 12, line 4; page 17, 3rd paragraph; page 18, in examples 1-2) should also be amended to correct the above biological name of the bacterial species used in the invention.
2.	Claims 5, 6, 8 and 9 (as amended) are objected to because of the following informalities:  Claims recite the limitations “concentrated solution with the humic acid, amino acid and protein…”, which should be amended to recite “concentrated solution comprising the humic acid, amino acid and protein…”, for clarity of the claimed invention.  Appropriate correction is suggested.
3.	Claims 2 and 7 (as amended) are objected to because of the following informalities:  Claim 2 recites the limitations “further comprising selecting a member of Bacillus as the microbe”, whereas claim 1 deals with “microbes”, not a single “microbe” per se. Similarly, claim 7 recites “selecting the microbe from”, which should be amended accordingly.
	Claim Rejections - 35 USC § 112 – New Grounds
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 2 (as amended) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the limitations “further comprising selecting a member of Bacillus as the microbe”, which fails to further limit instantly amended claim 1 because claim 1 already has been amended to recite four different species of Bacillus.  Thus, claim 2 as presented does not further limit the invention of claim 1 from which it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Appropriate correction is required.
Claim Rejections - 35 USC § 112 – New Grounds

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7 and 8 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 (directly depends from amended claim 1) recites limitations “comprising selecting the microbe from…” (taken as “microbes”), wherein the same four Bacillus species are also listed that were already recited in amended claim 1, as currently presented.  It is unclear if the step of “selecting the microbe” from the list provided in claim 7 now requires a different Bacillus species (i.e. other than those that are already recited in claim 1), or the same species but different subspecies, variants, mutants, etc.  It also appears that claim 7 fails to further limit the scope of claim 1, as it re-recites the same four specific species of Bacillus microbe.  On the other hand, if the invention of claim 7 requires selecting a different Bacillus species/subspecies, as presented, the scope is deemed uncertain. Thus, the metes and bounds of the claimed invention is not properly defined. Appropriate correction is required.
Claim 8, as amended still recites the limitations in line 3 “further comprises: providing enzymes, metabolites and microbial biomass…”, wherein (as noted in the previous office action) it is unclear if this “microbial biomass” is same or different form of the microbes (i.e. microbes in the “concentrated solution”; taken as a “microbial biomass”) than what is already recited in step of “providing a microbial solution with microbes…” in claim 1 “as a concentrated solution…” comprising four different Bacillus species, as currently amended.  Thus, the metes and bounds of the claimed process does not appear to be clearly defined. 
It is also noted that the status identifier of claim 8 recites as “(previously presented)” even after amendments to the claim, which is deemed a non-compliant claim amendment. However, in the interest of compact prosecution, the amendment of claim 8 has not been treated 
	Applicant is advised to amend the recitation of claims in response to this office action in order to clearly define the claimed process. 
Plain meaning and/or interpretation of the terms recited in instant claims have been made in light of the disclosure of record for the purposes of this office action hereinafter.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103 – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 8 (as amended) are/remain rejected under 35 U.S.C. 103 as being unpatentable over Tenzer (WO 87/02659 A1; cited in parent application 15/786,573; see Notice of imported citations duly considered and previously provided by the examiner) taken with Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form).
Claim 1 (as currently amended) recites “A method for preparing a soil enhancement composition, comprising: 
providing a microbial solution with microbes, a growth medium, and water;  
iteratively and selectively breeding generations of microbes, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence as a concentrated solution of at least 1x 107 cfu/ml (colony-forming units per milliliter) with:
Bacillus amyloliquefaciens		5.85 x 107 cfu/ml
Bacillus lichniformis			1.80 x 107 cfu/ml
Bacillus pumilus			4.05 x 107 cfu/ml
Bacillus subtilis			6.30 x 107 cfu/ml ; and 
adding to the concentrated solution a humic acid with amino acids and protein to support an active microbial population to support active and healthy plant growth.” (see claim objection for the biological name of Bacillus licheniformis).
See also limitations of dependent claims 2-5, 7 and 8 as amended/presented by applicant (and 112-b rejection as discussed above).
Tenzer (1987) teaches a method for preparing a “soil enhancement” solution and enhancing soil for promoting plant growth [see entire disclosure on Pages 2-3; and in particular see Page 2, lines 5-11; Page 4, last full paragraph; reading on instant claim 1, as amended], the method comprising: preparing a microbial solution with microbes, a growth medium, and water [Page 6, lines 4-27, Example 1]; comprising breeding generations of microbes [Fig. 1; Page 7, lines 14-20] to arrive at a microbial solution in a concentrated form of 0.2-1.0 x 107 cfu/ml [Page via irrigation [Page 4, line 30].  
The limitations of instant claim 1, wherein the microbial solution is prepared by “iteratively and selectively breeding generations of microbes, wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence” as a concentrated solution of at least 1x 107 cfu/ml, is met by Tenzer because as pointed above, Tenzer discloses a microbial solution comprising Bacillus subtilis [see Example 1 on page 6] which was grown in a culture medium to reach a concentrated form having cell density of 0.2-1.0 x 107 cfu/ml [Page 3, lines 22-27], which overlaps the claimed range of the microbes as recited in claim 1.  Since, claimed process uses the same species of Bacillus subtilis and does not require any other structural difference from the bacteria disclosed by Tenzer, an artisan in the art would have fully contemplated the preparation process for the “microbial solution” as currently claimed. Unless evidence/data provided to the contrary, the microbe, for instance Bacillus subtilis as disclosed and/or used by the applicant [see page 12, line 6, and Example 1 on page 18] is deemed to be the same as disclosed and/or used by Tenzer.
However, Tenzer does not disclose a soil enhancement composition that comprises four different species of Bacillus such as Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus in combination with Bacillus sibtilis in the amounts as currently recited in amended claim 1. 
Carpenter (2014), while teachings bio-fertilizer compositions and methods of making and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in particular), disclose mixed bacterial compositions (i.e. “bioactive agents”) for their use in fertilizer applications that enhance and promote the health and vigor of plants (see [0008]), wherein said bacterial mixture (were prepared from individual fermentations followed by mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier; wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus sibtilis (see claim 5, in particular) along with other useful bacterial agents/species; wherein the bio-fertilizer is suitable for use on crops such as rice, corn, soy beans, barley, legumes, etc. (see claim 39); and wherein the bacterial mixture have been disclosed to promote improved plant health and higher yield per acre (see [0032]; examples 1, 2, and 12).
Thus, given the teachings from Carpenter for growing the same bacterial species individually and mixing them in order to achieve the bio-fertilizer having amount of bacteria up to a density of 1011 cfu/ml (see [0056]) and finally the amounts of between 106 to 1011 cfu/gram in the coated fertilizer used for plants to promote health and growth yield, an artisan in the art would have been motivated to successfully modify and use the same bacterial mix as disclosed by Carpenter in order to prepare an effective soil enhancement composition disclosed by Tenzer, as discussed above at suitable amounts/concentration ranges for each of the bacterial species, as per need.
Regarding instant claims 2-4, Tenzer teaches a microbial solution comprising Bacillus subtilis and that the B. subtilis is mixed with an aqueous growth medium, i.e. water [i.e. as a carrier for the microbes; see Page 6, lines 9-25].  Tenzer also teaches that the growth medium can comprises a carbon source [Page 3, line 5] such as lactose, glucose, or crude carbohydrates such as molasses [Page 3, lines 6-8].
Although, Tenzer does not explicitly exemplify a method of specifically mixing 1 part of concentrated microbial solution, 10 part carbon source, and 1000 parts water (as recited in instant claim 5) to arrive at the microbial solution, i.e. the “soil enhancement” composition.  However, given the detailed guidance and disclosure provided by Tenzer [Pages 2-3, Example 1] and when taken with Carpenter (as discussed above; Examples 1-2 and 12) , it would have been obvious to an artisan of ordinary skill in the field to have determine through routine experimentation the preferred amounts/parts of each of the ingredients i.e. the number of microbes (i.e. cfu/ml or cfu/g), amount of water and nutrient broth, in order to make the preferred and/or most effective microbial formulation having suitable concentrations (of all four different bacterial species) that may be used to spray and fertilize a plant and/or its environment, including soil. In the absence of a showing of unexpected results for the amounts/parts of ingredients, the amounts/parts used in Tenzer, especially when taken with the explicit disclosure from Carpenter discussed above, renders the instant parts of ingredients employed obvious.
Tenzer teaches the addition of humic acid [Page 5, lines 23-26; Page 14, lines 30-35; see instant claim 1, as amended] with protein extracts (which would intrinsically contain amino acids, peptides and proteins) to support an active microbial population [Page 3, lines 10-13], Tenzer’s method of preparing the “soil enhancement” solution comprises nutrient media under growth conditions wherein the nutrient media contain assimilable sources of vitamins, protein extracts, trace minerals, and growth factors [Page 3, lines 1-6]. The uptake of the microbial solution/composition by foliage is promoted by the addition of small amounts of one or more 
Tenzer does not explicitly disclose providing enzymes, metabolites and microbial biomass that aid in building soil structure or adding, along with humic acid, amino acids to support an active microbial population. Also, Tenzer does not explicitly disclose providing penetrants to facilitate even water movement into the soil both horizontally and vertically while maintaining low volatility (as recited in instant claim 8). 
However, Tenzer does disclose combining the microbial solution with a carrier to promote even/uniform distribution of the formulation to the plant and its surrounding environment; and employing penetrants or wetting agents to promote the uptake of the microbial solution/formulation by plants [Page 5, lines 14-36, and claim 13 on Page 18]. It would have been obvious to an artisan of ordinary skill in the field to specify through routine experimentation the optimum additives and amounts thereof, such as amino acids, that may be used in combination with the nutrient broth to provide energy and nutrients to ensure microbial growth. It would have been further obvious to the artisan of ordinary skill in the field to determine through routine experimentation the optimum additives that may be employed in combination with the microbial solution to promote even distribution, laterally and horizontally, of water and the water/microbial solution to provide equal availability of the nutritious to plants as it is sprayed. It would have been further obvious to the artisan of ordinary skill in the field to determine through routine experimentation the optimum additives and amounts thereof that may be used within the microbial solution to ensure that the solution has a low volatility, such that the solution may easily be used, shipped, or stored. The artisan of ordinary skill in the 
Thus, Given the combined teachings from Tenzer and Carpenter, as discussed above, it would obvious to the artisan of ordinary skill in the field to determine through routine experimentation the amount of bacterial species including Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus in combination with B. subtilis (i.e. as cfu or cells/ml) that will condition the soil and promote/enhance plant growth depending on the type of crops or as per need.  It would have been obvious an artisan in the field to determine through routine experimentation, the preferred amounts/parts of each of the ingredients of the suitable microbes, water and nutrient broth, in order to make the preferred or most effective microbial formulation and concentration that may be used to spray and/or fertilize a plant and its environment, including soil.  In the absence of a showing of unexpected results for the amounts/parts of ingredients, the amounts/parts used and/or suggested in Tenzer (when taken with the specific disclosure from Carpenter for the bacterial mixture comprising all the same four different bacterial species) renders the instant parts of ingredients employed obvious.  
Thus, the process as claimed fails to distinguish itself over the teachings and/or suggestion from the cited prior art of Tenzer when taken with Carpenter, as discussed above.
2.	Claims 6 and 9 (as amended) are rejected under 35 U.S.C. 103 as being unpatentable over Tenzer (WO 87/02659, cited in parent application 15/786,573) taken with Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form) and Porubcan (US Patent Publication No. 2003/0167811 A1; cited in parent application 15/786,573).
dilute and obtain a suitable concentration to facilitate uniform application of said composition [see Page 5, lines 15-17]. 
Tenzer (when taken with Carpenter) does not specifically disclose the instant method comprising aerating the concentrated solution (i.e. taken as after “adding” step in claim 1 as amended) for about at least 20 minutes prior to applying to the soil (see instant claim 6). 
However, Porubcan teaches the aeration of the microbial solution/formulation [Paragraph 0131].  Although, Porubcan does not teach that the solution is aerated about at least 20 minutes prior to applying the microbial solution onto the soil. It would have been obvious to the artisan of ordinary skill in the field to determine through routine experimentation the optimum amount of time a microbial solution should be aerated in order to optimize nutrient availability to the microbes and therefore optimize microbial growth. The artisan of ordinary skill in the field would have been motivated to combine the teachings of Tenzer (when taken with Carpenter) and Porubcan in order to make a microbial formulation that may be employed to enrich soil and plants, as already taught in Tenzer, where the microbial solution/formulation is diluted and aerated prior to use, as taught in Proubcan, which promotes microbial growth and vitality by providing oxygen and nutrients to the microbes.
Regarding claim 9, Tenzer teaches mixing the microbial solution with water and “setting” the solution 24-48 hours [Page 6, Example 1], but Tenzer does not explicitly disclose flowing air after mixing with water; applying directly the set microbial solution to moist soil as a pre-plant, post-plant or seasonal treatment; and applying fertilizers or applying fungicides after 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Double Patenting – New Grounds
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7 (as amended/presented) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 10 of copending Application No. 16/260,949 (filed by the same inventor on 01/29/2019) in view of Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form; as discussed in the rejection above)  and Reinbergen (US 6,471,741 B1; cited in parent application 15/786,573).  
The claim 1 of the co-pending application ‘949 is also directed to “A method to provide plant nutrient, comprising: selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml (colony-forming units per milliliter), wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and mixing results produced by the crossly cultivated microbial series with humic acid and a filler”, wherein the process of dependent claim 10 (in the copending application) employs essentially the same microbial composition as recited in claim 7 of instant application. Carpenter (2014), while teachings bio-fertilizer compositions and methods of making and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in particular), disclose mixed bacterial compositions (i.e. “bioactive agents”) for their use in fertilizer applications that enhance and promote the health and vigor of plants (see [0008]), wherein said bacterial mixture (were prepared from individual fermentations followed by mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier; wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus sibtilis (see claim 5, to promote improved plant health and higher yield per acre (see [0032]; examples 1, 2, and 12). Since, Carpenter discloses the use of bio-fertilizer compositions comprising all the four different Bacillus species (and their amounts/concentrations) recited in claim 1 of the instant application, for the same purposes of promoting plant growth, health and yields, the claimed process would have been obvious to a person of ordinary skill in the art before the effective filing date of this invention. 
Although, claim 1 in the instant application requires addition of “humic acid with amino acids and protein”, such would have been obvious to an artisan of ordinary skill in the art given the disclosure by Reinbergen that teaches a soil enrichment microbial solution containing a number of other ingredients such as sugar, peptides (proteins), amino acids, enzymes, humate/humic acid, etc. [see column 4 lines 40-52, column 7 lines 5-23, Claims]. Reinbergen discloses that the soil enrichment solution can comprise 109 bacterial cfu of spores [See Table at columns 7-8]. In addition, Reinbergen’s claim 8 teaches the application of the soil enrichment solution to soil and plants for promoting healthy growth. Thus, such modification would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the instant invention as claimed.  Therefore, an ODP rejection is deemed proper.  
This is a provisional nonstatutory double patenting rejection.
2.	Claims 1 and 7 (as amended/presented) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 10 and 26 of copending Application No. 16/283,074 (filed by the same inventor on 02/22/2019) in view of Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form; as discussed in the rejection above) and Reinbergen (US 6,471,741 B1; cited in parent application 15/786,573).
Claim 1 (and new claim 24) of the copending application ‘074 is directed to “A method, comprising: selecting a microbial solution with predetermined characteristics for agriculture use; iteratively and selectively breeding generations of microbes for microbial strain selection with predetermined microbial gene profiles to arrive at a predetermined microbial solution in a highly concentrated form of at least 1x107 cfu/ml (colony-forming units per milliliter), wherein multiple single microbial series are separately cultivated and followed with cross cultivation among the microbial series in a specific sequence; and mixing the crossly cultivated microbial series with a soil amendment or nutrient in a solid”, which essentially employs the same microbial solution as claim 7 of the instant application.  Carpenter (2014), while teachings bio-fertilizer compositions and methods of making and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in particular), disclose mixed bacterial compositions (i.e. “bioactive agents”) for their use in fertilizer applications that enhance and promote the health and vigor of plants (see [0008]), wherein said bacterial mixture (were prepared from individual fermentations followed by mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier; wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus sibtilis (see claim 5, in particular) along with other useful bacterial agents/species; wherein the bio-fertilizer is suitable for use on crops such as rice, corn, soy beans, barley, legumes, etc. (see claim 39); and wherein the bacterial mixture have been disclosed to promote improved plant health and higher yield per acre (see [0032]; examples 1, 2, and 12). Since, Carpenter discloses the use of bio-Bacillus species (and their amounts/concentrations) recited in claim 1 of the instant application, for the same purposes of promoting plant growth, health and yields, the claimed process would have been obvious to a person of ordinary skill in the art before the effective filing date of this invention.
Although instant claim differs that it requires addition of “humic acid with amino acids and protein” to the microbial solution, such would have been obvious to an artisan of ordinary skill in the art given the disclosure by Reinbergen that teaches a soil enrichment microbial solution containing a number of other ingredients such as sugar, peptides (proteins), amino acids, enzymes, humate/humic acid, etc. [see column 4 lines 40-52, column 7 lines 5-23, Claims]. Reinbergen discloses that the soil enrichment solution can comprise 109 bacterial cfu of spores [See Table at columns 7-8]. In addition, Reinbergen’s claim 8 teaches the application of the soil enrichment solution to soil and plants for promoting healthy growth, and wherein the formulation can be in both phases, solid or liquid [see Reinbergen, column 3, lines 43-56, for instance]. Thus, such modification would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the instant invention of claim 1.  Since, claims 10 and 26 of the copending application ‘074 recite the same microbial species, such would be deemed an obvious variation of the claimed invention, especially in view of teachings from Carpenter and Reinbergen as discussed above. Therefore, an ODP rejection is deemed proper. 
This is a provisional nonstatutory double patenting rejection.
3.	Claims 1 and 7 (as amended/presented) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 14 of copending Application No. 16/355,125 (filed by the same inventor on 03/15/2019) in view of Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form; as discussed in the rejection above) and Reinbergen (US 6,471,741 B1; cited in parent application 15/786,573). 
Claim 1 of the copending application ‘125 is directed to “A method to provide plant nutrient, comprising: selecting a series of microbes optimal for plant growing; mixing the microbes, urea and humic acid in a mixture; and combining the mixture with a fertilizer”, which appears to be generic to the microbial “soil enhancement” composition as recited in instant claim 1.  Although claim 1 of the instant application requires four different species of Bacillus bacteria at certain amounts, Carpenter (2014), while teachings bio-fertilizer compositions and methods of making and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in particular), discloses mixed bacterial compositions (i.e. “bioactive agents”) for their use in fertilizer applications that enhance and promote the health and vigor of plants (see [0008]), wherein said bacterial mixture (were prepared from individual fermentations followed by mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier; wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus sibtilis (see claim 5, in particular) along with other useful bacterial agents/species; wherein the bio-fertilizer is suitable for use on crops such as rice, corn, soy beans, barley, legumes, etc. (see claim 39); and wherein the bacterial mixture have been disclosed to promote improved plant health and higher yield per acre (see [0032]; examples 1, 2, and 12). Since, Carpenter discloses the use of bio-fertilizer compositions comprising all the four different Bacillus species (and their amounts/concentrations) recited in claim 1 of the instant application, for the same purposes of promoting plant growth, health and 
Although, claim 1 in the instant application requires addition of “humic acid with amino acids and protein”, such would have been obvious to an artisan of ordinary skill in the art given the disclosure by Reinbergen that teaches a soil enrichment microbial solution containing a number of other ingredients such as sugar, peptides (proteins), amino acids, enzymes, humate/humic acid, etc. [see column 4 lines 40-52, column 7 lines 5-23, Claims]. Reinbergen discloses that the soil enrichment solution can comprise 109 bacterial cfu of spores [See Table at columns 7-8]. In addition, Reinbergen’s claim 8 teaches the application of the soil enrichment solution (which in liquid form and further comprises a fertilizer; see also Reinbergen’s claim 10, for instance) to soil and plants for promoting healthy growth. Thus, such modification would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the instant invention of instant claim 1. Claims 10 and 14 of the copending application ‘125 recite the same steps to prepare the “microbial solution” containing the same microbes from Bacillus genus that have been recited in claims 1 and 7 as presented in the instant application, and therefore would be in a genus-species relationship with the instant claim 7. Therefore, an ODP rejection is deemed proper.
This is a provisional nonstatutory double patenting rejection.
4. 	Claims 1 and 7 (as amended/presented) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 8-9 of copending Application No. 16/542,154 (filed on 08/15/2019 by the same inventor) in view of Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form; as discussed in the rejection above) and Reinbergen (US 6,471,741 B1; cited in parent application 15/786,573). 
soil enhancement, comprising: through a series of breeding cycles guided by genetic testing of microbes, forming a predetermined microbial population with predetermined characteristics in a concentrated form of at least 1x 107 cfu/ml (colony-forming units per milliliter); and dry forming the microbes onto a granular blend of soil amendment”, which appears to be generic to the microbial “soil enhancement” composition as recited in instant claim 1, as currently amended.  It is noted that the dependent conflicting claims in copending application ‘154 recite a carrier for the microbes from Bacillus species such as water, and growth medium (copending claim 2), the specific species of microbe such as from Bacillus genus (see copending claims 8-9), and essentially the same process steps for selecting and interatively breeding generations of microbes in a concentrated form of at least 1x 10 cfu/ml (see copending claims 11-15), and wherein the soil amendment comprises humic acid (copending claim 16).   
Although claim 1 of the instant application requires four different species of Bacillus bacteria at certain amounts, Carpenter (2014), while teachings bio-fertilizer compositions and methods of making and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in particular), discloses mixed bacterial compositions (i.e. “bioactive agents”) for their use in fertilizer applications that enhance and promote the health and vigor of plants (see [0008]), wherein said bacterial mixture (were prepared from individual fermentations followed by mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier; wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus sibtilis (see claim 5, in particular) along with other useful bacterial agents/species; wherein the bio-fertilizer is suitable for use on crops such as rice, corn, to promote improved plant health and higher yield per acre (see [0032]; examples 1, 2, and 12). Since, Carpenter discloses the use of bio-fertilizer compositions comprising all the four different Bacillus species (and their amounts/concentrations) recited in claim 1 of the instant application, for the same purposes of promoting plant growth, health and yields, the claimed process would have been obvious to a person of ordinary skill in the art before the effective filing date of this invention.
Although, claim 1 in the instant application requires addition of “humic acid with amino acids and protein”, such would have been obvious to an artisan of ordinary skill in the art given the disclosure by Reinbergen that teaches a soil enrichment microbial solution containing a number of other ingredients such as sugar, peptides (proteins), amino acids, enzymes, humate/humic acid, etc. [see column 4 lines 40-52, column 7 lines 5-23, Claims]. Reinbergen discloses that the soil enrichment solution can comprise 109 bacterial cfu of spores [See Table at columns 7-8] that can be formulated in water-miscible dry powder and/or granulated form [column 3, 3rd paragraph]. In addition, Reinbergen’s claim 8 teaches the application of the soil enrichment solution to soil and plants for promoting healthy growth. Thus, such modification would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the instant invention of instant claim 1. Claims 8 and 9 of copending application recite the same microbe from Bacillus family that are recited in claim 7 of the instant application, and therefore instant claims would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the invention as currently claimed.  Therefore, an ODP rejection is deemed proper.  
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 7 (as currently amended/presented) are/remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 7 of copending Application No. 17/203,491 (filed on 03/16/2021 by the same inventor; reference application) in view of Carpenter (US 2014/0352376 A1; cited as ref. [A] on PTO 892 form; as discussed in the rejection above).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claim 7 is also directed to essentially the same method (intended for enhancing soil) that employs steps to prepare the same microbial solution, added with the same components for use in soil enrichment.  Claim 1 of the copending application ‘491 is specifically directed to “A method for enhancing soil, comprising: preparing a microbial solution with microbes, a growth medium, and water; iteratively and selectively breeding generations of microbes to arrive at a predetermined microbial solution in a concentrated form of at least 1x 107 cfu/ml (colony-forming units per milliliter); adding humic acid with amino acids and protein to support an active microbial population to support active and healthy plant growth; and storing the microbial solution in a container for enriching the soil with micronutrients, microbial cultures and organic materials”.  Although claim 1 of the instant application requires four different species of Bacillus bacteria at certain amounts, Carpenter (2014), while teachings bio-fertilizer compositions and methods of making and using the same (see title, abstract, Summary [0008]-[0010], and claims 1, 2, 5 and 20, in particular), discloses mixed bacterial compositions (i.e. “bioactive agents”) for their use in fertilizer applications that enhance and promote the health and vigor of plants (see [0008]), wherein said bacterial mixture (were prepared from individual fermentations followed by mixing; see Examples 1-2, [0055]-[0058]) can be coated on a suitable carrier system and present in an amount between 106 to 1011 colony forming units per gram (CFU/g) of the carrier; wherein said bacterial mixture comprises Bacillus amyloliquefaciens, Bacillus licheniformis, Bacillus pumilus and Bacillus sibtilis (see claim 5, in particular) along with other useful bacterial agents/species; wherein the bio-fertilizer is suitable for use on crops such as rice, corn, soy beans, barley, legumes, etc. (see claim 39); and wherein the bacterial mixture have been disclosed to promote improved plant health and higher yield per acre (see [0032]; examples 1, 2, and 12). Since, Carpenter discloses the use of bio-fertilizer compositions comprising all the four different Bacillus species (and their amounts/concentrations) recited in claim 1 of the instant application, for the same purposes of promoting plant growth, health and yields, the claimed process would have been obvious to a person of ordinary skill in the art before the effective filing date of this invention. Therefore, an ODP rejection is deemed proper.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Arguments
Applicant's arguments filed on 06/29/2021 (see entire remarks) have been fully considered but is not found to be persuasive and are moot in view of the new grounds of prior art rejections as well as double patenting rejections made/maintained in this office action, as discussed above.  However, for the record, applicant’s main arguments have been responded to hereinafter:
The argument that “Tenzer fails to teach the specific combination of claim 1” (see remarks, page 1, last paragraph) is not found to be persuasive for the reasons as discussed above in the new grounds of 103(a) rejection in view of Carpenter (see detailed rejection supra).  The argument that examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971) as evidenced by the disclosure and/or teachings and suggestions from Carpenter discussed in the obviousness rejection above. 
It is noted that applicant appears to argue “significant grower benefits” (see remarks, page 2-3, in particular) for secondary considerations of non-obviousness by presenting figures and data of crop growth, yields, etc., using “AGN” preparation. However, first- it is noted that instant claims under examination (see claim 1, in particular) are directed to a process of making a “soil enhancement composition”, and not to a product composition or its method of using per se. Secondly, it is noted that such disclosure has not been a part of specification originally submitted by the applicant, and as such cannot form the basis for an evidentiary support for the functional properties of the composition made by the process as claimed. Thirdly, it is unclear as to what “AGN” preparation is made of (i.e. composed of), for instance in terms of its component microbial species, amounts/concentrations, presence/absence of wetting agents/penetrants, or other similar components for that matter (see instant specification, page 12, 1st paragraph; Examples 1-2, for instance). The details of the “AGN” composition used and the pertinent method steps of preparation (as currently claimed herein) have not been fully disclosed by the applicant’s remarks as currently argued for non-obviousness based on the secondary considerations.  Fourth, the evidentiary data/figures argued have not been presented as an affidavit/Declaration under oath by the applicant in order to be considered appropriately under 103(a) rejection.  Moreover, as discussed in the new grounds of 103(a) rejection above, the cited 
   It is noted on record that applicant has neither provided any response/arguments to the ODP rejections made on record (see remarks, all 3 pages), nor submitted a Terminal Disclaimer to obviate them.  Therefore, the ODP rejections (see new grounds necessitated by claim amendments) have been properly made/maintained.
Pertinent Prior Art
1.	Radhakrishnan et al (Sept. 2017; NPL cited as ref. [U] on PTO 892 form)- Bacillus: A biological tool for crop improvement through Bio-molecular changes in adverse environments, A review- Frontiers in Physiology, Sept. 6th, 2017, volume 8, Article 667, pages 1-14 (disclose various beneficial effects of Bacillus species on crop plants, which improve plant productivity under unfavorable climatic conditions, especially relevant to developing stress tolerance in plants; disclose all four Bacillus species recited in instant claim 1, as being ; see abstract, Tables 1-2, and entire disclosure in relevant sections devoted to plant growth promoting metabolites, drought tolerance, pest resistance, metal toxicity, salinity stress, disease prevention, etc., for instance; and conclusions on page 9). 

2.	Bortoli (US 2017/0008814 A1; previously cited by examiner) – “Biocatalytic composition for treatment of substrates” (discloses Biocatalytic composition to be used in the agricultural, zootechnical and environmental recovery fields, to transform substrates which is reacted with, to non-polluting substances, including a component with coenzymatic activity including Vitamin A, Vitamin D3, Vitamin E, Propylgallate, Raw fats, Raw proteins; a component with enzymatic activity including Bacillus licheniformis, Bacillus subtilis, Bacillus thuringiensis, Bacillus species, Aspergillus Oryzae, Aspergillus Niger, Lactobacillus bifidus, Lactobacillus acidophilus, Amylase, Protease, Lipase, Cellulase, Gumase; and a component including substances regulating pH, including Humic acids, Fulvic acids, Crenic acids, Apocrenic acids, Vitamin A, Vitamin D3, Vitamin PP, Arthrospira maxima, among others; see 
Conclusion
	NO claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657